Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 63-82 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 63-73, drawn to an aqueous dispersion, and the species of cationic surfactant in the reply filed on 11/23/21 is acknowledged.  
The traversal is on the ground(s) that there is not a serious burden to examine both inventions and all species.  This is not found persuasive because as described in MPEP §808.02, the requirement for establishing a serious burden has been met as the inventions require a different field of search.  The inventions require a different field of search including searching different classes/subclasses, electronic resources, and employing different search strategies or search queries.  The inventions of Group I and Group II are classified in separate classes and subclasses, and are different statutory categories of invention; art that would be pertinent to Group I (a product) would not necessarily be pertinent to Group II (a method of use), and vice versa.  Further, the generic claims encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim (see M.P.E.P. §808.01 (a)).   The requirement is still deemed proper and is therefore made FINAL.
Claims 74-82 are withdrawn as being drawn to a nonelected invention.
Claim 65 is withdrawn as not being directed to the elected species (i.e. cationic surfactant).


Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 4/1/2020 and 9/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 63, 64 and 66-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumousseaux et al. (US 2010/0119467). 
Regarding Claims 63, 64, and 72, Dumousseaux et al. teach a cosmetic composition containing a continuous aqueous phase, at least one copolymer containing at least one alkene monomer, at least one polar wax, and at least one ionic surfactant present in the continuous aqueous phase in salt form (e.g. abstract; paragraphs 0002-0004).  Dumousseaux et al. teach the composition comprises 
(a) at least one solid wax particle comprising at least one wax including beeswax and/or, hydrogenated stearyl olive esters (e.g. paragraph 0188-0190; 0165, 0169; Examples).
(b) a surfactant mixture comprising (e.g. paragraph 0063): 
(i) at least one nonionic surfactant (e.g. paragraph 0091, 0093, 0117); and 
(ii) at least one cationic surfactant (e.g. paragraph 0071); 
(c) at least one volatile solvent (e.g. paragraphs 0060, 0207-0209); and
(d) water (e.g. paragraph 0057-0062).
While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as 
Regarding Claim 66, Dumousseaux et al. teach the (b) surfactant mixture may comprise amphoteric surfactants.  However, Dumousseaux et al. do not require them and exemplify compositions which are free of amphoteric surfactants (e.g. Examples). 
Regarding Claims 67 and 68, Dumousseaux et al. teach the (a) at least one solid wax particle has a particle size of less than or equal to about 1 μm, which overlaps with the claimed  ranges (e.g. paragraph 0192). 
Regarding Claims 69 and 70, Dumousseaux et al. teach the (b)(ii) at least one ionic surfactant is present in an amount ranging from about 0.1-20% by weight, relative to the total weight of the composition, and that a fatty alcohol cosurfactant (i.e. nonionic) may be present from 0.2-20% by weight, relative to the total weight of the composition (e.g. paragraph 0065 and 0121). This results in 0.3-40% by weight total surfactant and 0.0025-50 wt% of ionic surfactant relative to the total amount of surfactant, which overlap with the claimed ranges. 
Regarding Claim 71, Dumousseaux et al. teach the at least one nonionic surfactant may be PEG-30 glyceryl stearate (i.e. Tagat S) (e.g. paragraph 0098). 
Regarding Claim 73, Dumousseaux et al. teach the composition may include a heat-gelling polymer or a compound capable of swelling on heating (i.e. heat- activated) (e.g. paragraphs 0114 and 0279). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 63, 64 and 66-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10, 24-30 of U.S. Patent No. 9,408,785; and
Claims 63, 64 and 66-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 45 and 24 of U.S. Patent No. 10,888,504; and
Claims 63, 64 and 66-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 17-25 of U.S. Patent No. 10,626,294. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims are directed to an aqueous dispersion comprising: (a) at least one solid wax particle comprising at least one wax chosen from beeswax, hydrogenated myristyl olive esters, hydrogenated stearyl olive esters, VP/eicosene copolymer, ditrimethyloylpropane tetrastearate, or C30-45 alkyldimethylsilyl propylsilsesquioxane; (b) a surfactant mixture comprising: (i) at least one nonionic surfactant; and (ii) at least one cationic surfactant; (c) at least one volatile solvent; (d) water; and (e) optionally, at least one additional ingredient chosen from a wax having a melting point of 35°C or less, oils, emulsifying polymers, sunscreen agents, pigments, dyes, silicas, talc, clays, or perfumes.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE P BABSON/Primary Examiner, Art Unit 1619